DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 11/12/2021.  The arguments set forth are addressed herein below.  Claims 1-5 and 7-20 remain pending, no Claims have been newly added, and Claim 6 has been currently canceled.  Currently, Claims 1, 7, 13, and 20 have been amended.  No new matter appears to have been entered. 
The amendment to claim 20 is sufficient to overcome the corresponding claim objection.  The claim objection has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 9-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom et al. (US 2009/0227378 A1) (henceforth, “Rom”) in view of Hernandez et al. (US 2012/0047017 A1) (henceforth, “Hernandez”).
Regarding claims 1 and 13, Rom teaches an in-game advertising system and method for presenting ads during gameplay on a client device, comprising:
a game server having a game engine, wherein the game server is configured to communicate with the client device (e.g., the 
a game configured to operate with the game server (e.g., the game publisher's object Management Suite 88 also interfaces with the Management Server 64 to control the objects within the game in Para. 50), wherein the game comprises a plurality of adaptable game environment elements within a gameplay environment (e.g., the game developer uses the ad object Management Studio 34 to define new advertising objects within the game and set their properties in Para. 28);
an advertising content system communicatively linked to the game server (e.g., advertisers use the ad campaign Management Suite 90 to interface with the Management Server 64 to create and upload the content of the ads in Para. 51) and configured to:
store a plurality of advertising elements (e.g., the Management Server 64 receives the data (i.e., the ad content) who then passes it along to the File Servers 68 for storage in Para. 52); and
select, without input from the client device, an individual advertising element from the plurality of advertising elements for 
But, the advertising system of Rom fails to explicitly disclose content types comprising a product as an item of action and a product as a power-up.  However, Hernandez, in a related disclosure, teaches a platform that provides innovative 
Regarding claims 2 and 18, Rom further teaches the game further comprises at least one of a gameplay element (e.g., interactive objects in Para. 40), a reward, and a motion sequence; and the advertising content system is configured to select a second 
Regarding claims 3 and 19, Rom further teaches the advertising content system selects the individual advertising element according to a set of player information corresponding to each individual player (e.g., the ability to select the content of the displayed ad based on various demographic criteria of the player, (e.g., select the English ad for a player in the US and a French version for a player in France, target specific age groups or genders), based upon collected tracking data in Para. 15).
Regarding claim 4, Rom further teaches the advertising content system selects the individual advertising element according to a set of environmental indicators corresponding to each individual client device’s current location (e.g., the ability to select the content of the displayed ad based on various demographic criteria of the player, (e.g., select the English ad for a player in the US and a French version for a player in France, target specific age groups or genders), based upon collected tracking data in Para. 15).
Regarding claim 5, Rom further teaches the advertising content system selects the individual advertising element according to a set of criteria associated with the adaptable game environment elements (e.g., ad type and in Para. 4 and Para.39-41).
Regarding claims 7 and 20, Rom as modified by Hernandez teaches wherein the set of pre-defined content types further comprises a passive impression content, a product as a virtual reward, and product as a real-world reward (Rom - e.g., non-immersive, immersive, and a group of non-visual ads in Para. 39-42 and Hernandez – Para. 24-25 (i.e., virtual rewards)).
Regarding claims 9 and 14, Rom further teaches the advertising content system: receives developer descriptions of the adaptable game environment elements (e.g., the game developer uses the ad object Management Studio 34 to define new advertising objects within the game and set their properties in Para. 28) automatically selects an individual advertising element from the plurality of advertising elements by matching developer descriptions to available advertising elements (e.g., requesting campaign information for the support servers 12 whenever possible, download and cache ad content according to defined ad campaigns, update ad objects integrated within the game, and track ad impressions and deliver statistic reports to the support servers 12 in Para. 43); and delivers the selected individual advertising element to the game server (e.g., support servers 12 in Fig. 2).
Regarding claims 10 and 15, Rom further teaches the advertising content system is further configured to provide auditing functions to track and report information relating to the selected individual advertising elements displayed to the client device (e.g., analyzing data in Para. 54).
Regarding claims 11 and 16, Rom further teaches the game server converts the selected individual advertising element into a format used by the game engine (Para. 52).
Regarding claims 12 and 17, Rom further teaches advertising content system converts the selected individual advertising element into a format used by the game engine prior to delivering the selected individual advertising element to the game server (Para. 52).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom in view of Hernandez in further view of Swank et al. (US 2017/0178531 A1) (henceforth, “Swank”).
Regarding claim 8, the advertising system of Rom as modified by Hernandez fails to explicitly disclose a real-world reward such as a digital token.  However, Swank, in a related disclosure, teaches a method of providing a task (see abstract).  More particularly, Swank teaches a task includes interacting with an advertisement and receiving tokens for completing tasks for tangible prizes (Para. 49-50 and Para. 95).  Swank states that by “aspects of the present disclosure are directed to providing adaptive learning for access control to the mobile device and/or applications on a mobile device” (Para. 6).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the advertising system of Rom and Hernandez to include the reward features of Swank in order to provide adaptive learning with advertisements and incentives, as beneficially taught by Swank.
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-5 and 7-20 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Hernandez) has been applied to claims 1-5 and 7-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715